Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The following title is suggested: METHOD OF CEMENTING A WELLBORE WITHOUT USING A SPACER FLUID WITH A CHAIN EXTENDED NON-IONIC SURFACTANT.  
The disclosure is objected to because of the following informalities: 
Upon further consideration, it appears the chemical formulas in [0017] and [0018] inadvertently omitted a -OH group at the end, based on the below chemical structure for “2-ethyl hexanol EO-PO non-ionic surfactant (CAS # 63466-70-7)” ([0018]), and because the terminating group would otherwise be -CH2 (improper) as opposed to -CH3 (proper).  That is, these may be Amended to instead recite “R-[L]x-[O-CH2-CH2]y-OH,” ([0017]) and “R-[O-CH2-CH2]a-[O-CH(CH3)-CH2]b-[O-CH2-CH2]y-OH” ([0018]). 
[AltContent: textbox (CAS #63466-70-7)]
    PNG
    media_image1.png
    123
    451
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In independent claim 1, each new step of “injecting”; “injecting”; and “allowing” should be a new indented line (for ease of reading; see Claim Rejections - 35 USC § 103 below).  Claims 2-15 are objected to by dependency.
As above in Specification, the chemical formula in claim 1 appears to have inadvertently omitted a -OH group at the end.  Thus, it may be Amended to instead recite “R-[L]x-[O-CH2-CH2]y-OH.” 
As above in Specification, the chemical formula in claim 4 appears to have inadvertently omitted a -OH group at the end.  Thus, it may be Amended to instead recite “R-[O-CH2-CH2]a-[O-CH(CH3)-CH2]b-[O-CH2-CH2]y-OH.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-13, and 15 are rejected under 35 U.S.C. 103 as obvious over Champagne (2018/0037792), as evidenced by Quintero (2012/0241220) (incorporated by reference into Champagne at [0091]) (both cited by Applicant and in parent 16/832,411). 
Regarding independent claim 1, Champagne discloses A method of cementing a wellbore (abstract “use in various aspects of the life cycle of an oil and/or gas well” and [0027] “cementing”), the method comprising: 
injecting into the wellbore a drilling fluid ([0143] “following drilling a wellbore” e.g. [0136] “drilling generally requires the use of certain drilling fluids”); 
injecting into the wellbore a cement slurry and a non-ionic surfactant composition after injecting the drilling fluid ([0143] “following drilling a wellbore, cement is placed between the casing and the wellbore sides” and [0144] “the cementing fluid comprises an emulsion or microemulsion” [0076] “the microemulsion comprises a surfactant […] the surfactant is a nonionic surfactant”); and 
allowing the cement slurry to set (e.g. [0143] “during preliminary cementing” = setting to form the cement sheath), wherein the non-ionic surfactant composition comprises a chain extended non-ionic surfactant ([0091] “In some embodiments, the surfactant is an extended surfactant […] In some embodiments, extended surfactants contain a non-ionic spacer-arm, a central extension, and an […] nonionic polar group”).
Regarding the “non-aqueous” fluid, Champagne does not specify that the drilling fluid used before the cement is a non-aqueous fluid, e.g., oil-based.
Nevertheless, Champagne teaches another embodiment where “As will be known to those skilled in the art, drilling to form wellbores typically requires the displacement (e.g., using a drill pipe and a drill bit) of reservoir material (e.g., rock, sand, stone, or the like).  Such drilling generally requires the use of certain drilling fluids […] Non-limiting examples of drilling fluids include […] oil-based systems” ([0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne’s cement embodiment to include an “oil-based” drilling fluid, i.e.:
“injecting into the wellbore a non-aqueous fluid;”
in order to provide a drilling fluid “as will be known to those skilled in the art.”
Regarding the claimed structure of the chain extended non-ionic surfactant, Champagne discloses “In some embodiments, extended surfactants contain a non-ionic spacer-arm, a central extension, and an ionic or nonionic polar group. […] Some examples of extended surfactants can be found in U.S. Patent App. No. US2012/0241220 A1, incorporated herein by reference in its entirety” ([0091]). 
The reference to Quintero (2012/0241220) states “A modified surfactant is defined herein to include dendritic surfactants, extended surfactants, dendritic extended surfactants, and combinations thereof” ([0018]) wherein “The modified surfactant may include a non-ionic spacer-arm extension and an ionic or nonionic polar group. An `extended surfactant` as referred to herein is a modified surfactant that includes a non-ionic spacer arm between the hydrophilic group and a lipophilic tail” ([0022]; see also Fig. 1).  Regarding the R group, Quintero states “The lipophilic moiety of the modified surfactant may include a C8 to C30 linear or branched hydrocarbon chain, which may be saturated or unsaturated. Carbon numbers as high as 30 for the lipophilic moiety may result if the moiety is highly branched, e.g. squalene, but in most cases may be no higher than C18” ([0027]).  Regarding the L and x, Quintero states “the spacer arm may contain from about 2 independently up to about 16 propoxy moieties and/or from about 2 independently up to about 8 ethoxy moieties” ([0023]).  Regarding the y, Quintero states “Suitable hydrophilic polar heads of the modified surfactant may include, but are not necessarily limited to, polyoxyethylene (as described above)” = ethoxy ([0028]) such as wherein “The hydrophilic group may generally be a polyethoxy portion having about two or more ethoxy groups in one non-limiting embodiment” ([0024]) and “the spacer arm may contain from about 2 independently up to about 16 propoxy moieties and/or from about 2 independently up to about 8 ethoxy moieties” ([0023]).  That is, Quintero describes chain-extended non-ionic surfactants having an R group of 8-18 carbons; L of poly-propylene; x of 2-16; and y of 2-8. 
Although not completely identical to the claimed structure, it appears that only Quintero’s y differs from the claims (Quintero 2-8 vs. claimed 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include an extended surfactant as in Quintero with a y of 2-5, thereby providing the same chain-extended surfactant as claimed, in order to provide one such readily-envisaged extended surfactant within the general guidelines of Quintero which has been recognized as useful for the extended surfactants by Champagne’s incorporation by reference.
More generally, the Office observes that CAS # 64366-70-7 referred to at Specification [0018] (“2-ethyl hexanol EO-PO non-ionic surfactant”) appears to match the ECOSURF™ line of surfactants known and used in the art, which have the same structure as the surfactants in Quintero.
Regarding claim 4, as in claim 1, Quintero describes chain-extended non-ionic surfactants having an R group of 8-18 carbons; L of poly-propylene; a of 0; x (= b) of 2-16; and y of 2-8. 
Although not completely identical to the claimed structure, it appears that only Quintero’s b and y differ from the claims (b of 2-16 vs. claims 3-30; y of 2-8 vs. claimed 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include an extended surfactant as in Quintero with a y of 2-5, thereby providing “wherein the chain extended non-ionic surfactant has a structure represented by the formula R-[O-CH2-CH2]a-[O-CH(CH3)CH2]b-[O-CH2-CH2]y, where R is an aliphatic group having from about 6 to about 20 carbon atoms, y is 1 to 5, and the sum of a and b is from 3 to 30”, in order to provide one such readily-envisaged extended surfactant within the general guidelines of Quintero which has been recognized as useful for the extended surfactants by Champagne’s incorporation by reference.
Regarding claim 5, Champagne discloses including a “non-ionic” “extended surfactant” ([0091]) as part of a microemulsion ([0076]).  
Microemulsion surfactants typically have an HLB around 8-16, to provide the microemulsion.  Thus, although silent to the HLB range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein the non-ionic surfactant composition has a hydrophilic-lipophilic balance (HLB) of about 6 to about 13.5,” in order to provide a typical “non-ionic” “extended surfactant” for a microemulsion.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 9, Champagne discloses “where the concentrate comprises one or more surfactants, optionally one or more additives, and an aqueous phase, the concentrate may be added to a dilution fluid comprising a solvent, thereby forming an emulsion or microemulsion.  The fluid formed comprising the emulsion or microemulsion may be a fluid used in the treatment of a wellbore (e.g., […] a cementing fluid” ([0117) and “Any suitable method for injecting a microemulsion (e.g., a diluted microemulsion) and/or a concentrate into a wellbore may be employed.  For example, in some embodiments, the microemulsion (or concentrate), optionally diluted, may be injected into a subterranean formation by injecting it into a well or wellbore” ([0131]) and “It should be understood, that in embodiments where a microemulsion is said to be injected into a wellbore, that the microemulsion may be diluted and/or combined with other liquid component(s) prior to and/or during injection (e.g., via straight tubing, via coiled tubing, etc.)” ([0132]). 
“Injecting” “a concentrate” of the surfactant to “a dilution fluid” “into a well or wellbore” “combined with other liquid components” “during injection” that forms “a cementing fluid” appears to refer to injecting the surfactant concentrate with a pump into the cement slurry.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein the non-ionic surfactant composition is added to the cement slurry via an additive injection nozzle or a chemical injection pump while the cement slurry is injected into the wellbore,” in order to add the concentrate as needed to form the cementing fluid.
Regarding claim 10, as in claim 9, Champagne discloses “injecting” “a concentrate” of the surfactant to “a dilution fluid” “into a well or wellbore” “combined with other liquid components” “during injection” that forms “a cementing fluid” ([0117]/[0131]/[0132]) and further teaches “Furthermore, one of ordinary skill in the art will be able to also adjust the amounts of the components based on teachings described herein with respect to dilution of the emulsion or microemulsions with a dilution fluid” ([0119]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “adjusting amounts of the cement slurry, the non-ionic surfactant composition, or a combination thereof in situ while the cement slurry and the non-ionic surfactant composition are injected into the wellbore,” in order to “adjust the amounts” “with respect to dilution” when adding the concentrate to the wellbore to form the cementing fluid.
Regarding claim 11, Champagne discloses “For example, in some embodiments, the microemulsion is diluted with an aqueous carrier fluid (e.g., … a well-treatment fluid …) prior to … injection into the wellbore” ([0132]) and “the cementing fluid comprises an emulsion or microemulsion. Emulsions and microemulsions are described in more detail herein. The addition of an emulsion or microemulsion in the cementing fluid may have many advantages as compared to the use of a cementing fluid alone including, for example, reducing the viscosity of fluids containing cement particles” ([0144]).  
The cementing fluid is presumably one such “well-treatment fluid” since Champagne discloses that the cementing fluid may comprise the microemulsion.  Furthermore, diluting the microemulsion “prior to” injection presumably uses some sort of mixing vessel.  According, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein the cement slurry is premixed with the non-ionic surfactant composition in a vessel to form a mixing water fluid for final cement slurry, and injected into the wellbore,” in order to add the concentrate as needed to form the cementing fluid.
Regarding claims 12 and 13, Champagne teaches “Non-limiting examples of drilling fluids include water-based systems, oil-based systems (e.g., synthetic oil-based systems, low viscosity oils such as diesel, crude oil, etc.).  […] In oil-based systems, the oil can comprise any oil including, by not limited to, mineral oil, esters, and alpha-olefins” ([0136]).  
Accordingly, as in claim 1, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne’s cement embodiment to include such “oil-based” drilling fluids, i.e.:
(claim 12) wherein the non-aqueous fluid is an oil-based drilling fluid; and further
(claim 13) wherein the oil-based drilling fluid is all-oil based or a water-in-oil emulsion; and the drilling fluid comprises a diesel oil, a paraffin oil, a vegetable oil, a soybean oil, a mineral oil, an aliphatic solvent, an aromatic solvent, or a synthetic oil, or a combination comprising at least one of the foregoing,
in order to provide a drilling fluid “as will be known to those skilled in the art.”
Regarding claim 15, Champagne discloses or teaches all elements as claimed, and thus it must flow naturally from Champagne as in claim 1 that that Champagne further provides “wherein the cement slurry with the non-ionic surfactant composition intermixed with the non-aqueous fluid hardens creating a sealing material with elastic properties.”  
Applicant may note that "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Champagne as in claim 1 (as evidenced by Quintero), and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 2, Champagne discloses “following drilling a wellbore, cement is placed between the casing and the wellbore sides” ([0143]).  Champagne does not appear to place any limits on the type of cement or drilling fluid.
However, Champagne fails to disclose using a spacer between the drilling fluid and cement.
Nevertheless, Applicant has Admitted Prior Art that using a spacer between drilling fluid and cement is rather well-known in the art.  For example, Applicant states “As illustrated in FIG. 1, conventionally, a spacer fluid (10) separates a nonaqueous fluid (20) from a cement slurry (30)” ([0040]) and, in Applicant’s Background section, “Cement spacers have been used to aid separating drilling fluids from cement slurries. Spacer is used as cushion between drilling fluid and cement which are typically incompatible. In addition, spacer is used to invert the wettability of the well bore as drilling fluids can be oil based or synthetic based, i.e. hydrophobic, whereas cement needs hydrophilic surfaces. This water wet condition improves the downhole surfaces bonding potential for cement. This condition helps cement form an effective barrier” ([0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein a spacer fluid is injected between the non-aqueous fluid and the cement slurry,” in order to follow what is done “conventionally” with a spacer (which Applicant Admits is known “to aid separating drilling fluids from cement slurries”; “as cushion between drilling fluid and cement which are typically incompatible”; “to invert the wettability of the well bore” and which thereby “improves the downhole surfaces bonding potential for cement” and “helps cement form an effective barrier”).  Applicant may also see the reference to Bannister in the Conclusion.

Claims 3, 6-8, and 14 are rejected under 35 U.S.C. 103 as obvious over Champagne as in claim 1 (as evidenced by Quintero), and further in view of Nahm (5,330,006) (cited by Applicant and in parent).
Regarding claims 3 and 14, Champagne discloses “following drilling a wellbore, cement is placed between the casing and the wellbore sides” ([0143]).  Champagne does not appear to place any limits on the type of cement or drilling fluid.
However, Champagne fails to disclose placing the cement following drilling, without a spacer fluid.
Nahm teaches “A cementitious slurry containing blast furnace slag and a surfactant is utilized to displace an oil based drilling fluid without causing contamination by the blast furnace slag cement” (abstract) which does not use a spacer fluid between the drilling fluid and the cementitious slurry (e.g., Figs. 1-2), wherein “This improvement flows from the fact that in the prior art the cementitious slurry and/or spacer fluid, in fact, mixes with the drilling fluids above it (in the annulus).  As noted, the same is true in accordance with the invention.  There is a region around interface 25A between cementitious slurry 24 and drilling fluid 22 as depicted in FIG. 2 wherein there is, in fact, a mixture of drilling fluid and cementitious slurry.  However, the mixture of surfactant-containing blast furnace slag cementitious slurry 24 with oil based drilling fluid 22 does not give a bad reaction because the hydration product (cement) of the blast furnace slag is compatible with the drilling fluid and this compatibility is enhanced by the surfactant” (Col. 4, lines 35-48).  Nahm also allows for a wide variety of surfactants capable of foregoing the spacer (Col. 6, line 55-Col. 9, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include Nahm’s blast furnace slag as the cementitious material in Champagne, and thus (claim 14) “displacing the non-aqueous fluid with the cement slurry and the non-ionic surfactant composition” (claim 3) “wherein no spacer fluid is injected between the non-aqueous fluid and the cement slurry, and the cement slurry is in direct physical contact with the non-aqueous fluid in the wellbore,” as in Nahm, in order to “displace an oil based drilling fluid without causing contamination by the blast furnace slag cement.”
Regarding claim 6, Champagne discloses “following drilling a wellbore, cement is placed between the casing and the wellbore sides” ([0143]).  
However, Champagne does not provide further detail about the cement.
Nahm teaches “A cementitious slurry containing blast furnace slag and a surfactant is utilized to displace an oil based drilling fluid without causing contamination by the blast furnace slag cement” (abstract) which does not use a spacer fluid between the drilling fluid and the cementitious slurry (e.g., Figs. 1-2) that allows for a wide variety of surfactants capable of foregoing the spacer (Col. 6, line 55-Col. 9, line 13), wherein the cementitious slurry further comprises “blast furnace slag with water” (Col. 10, line 45) and additive such as “activator system to speed up the setting process” (Col. 11, line 25), “retarder” (Col. 12, line 5), and “thinners” (Col. 12, line 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include Nahm’s cementitious material in Champagne, wherein the cement slurry comprises an aqueous carrier, a cement component, and an additive, wherein the additive comprises a setting accelerator, a setting retardant, a gelling agent, a fluid loss control agent, an extender, a defoamer, a weighting agent, a dispersant, a thixotropic agent, a bridging agent or lost circulation material, a silicate material, a clay stabilizer, or a combination comprising at least one of the foregoing, in order to “displace an oil based drilling fluid without causing contamination by the blast furnace slag cement.”
Regarding claim 7, Champagne discloses “The surfactant may be present in the microemulsion in any suitable amount.  In some embodiments, the surfactant is present in an amount between about 0 wt % and about 99 wt %” ([0080]) and “the cementing fluid comprises an emulsion or microemulsion as described herein wherein the emulsion or microemulsion is present in an amount between about 0.5 and about 200 gpt of cementing fluid” ([0145]).
Although silent to the exact gallon per sack range as instantly claimed, this appears to encompass the same general conditions, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include wherein the non-ionic surfactant composition is injected in an amount of about 0.1 to about 1 gallon per sack of the cement component, in order to provide a suitable amount of the surfactant in the cementing fluid.  
Regarding claim 8, Champagne discloses “following drilling a wellbore, cement is placed between the casing and the wellbore sides” ([0143]).  
However, Champagne does not provide further detail about the cement.
Nahm also teaches “the density of the drilling fluid can be chosen in the first place to be sufficient to avoid inflow into the wellbore because of formation pressure but insufficient to rupture the wellbore wall and force fluid out into the formation.  By utilizing the dilution and thereafter the addition of additional blast furnace slag, the cementitious slurry can also have the density tailored to the particular operation the same as the drilling fluid” (Col. 10, line 65-Col. 11, line 4) and “Thus, it is possible to tailor the final density of the cementitious slurry, if desired, to a value within the range of 30% less to 70% more than the original density of the drilling fluid preferably within the range of 15% less to 50% more, most preferably essentially the same, i.e., varying by no more than ±5 weight percent” (Col. 11, lines 16-21).
Water has a density of ~8.35 pounds per gallon.  Although silent to the exact density as instantly claimed, this appears to encompass the same general conditions, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include wherein the cement slurry has a density of about 7 to about 22 pounds per gallon, in order to “have the density tailored to the particular operation the same as the drilling fluid.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,268,010 in view of claims 1-19 of itself.
Regarding independent claim 1 and claim 4, these correspond to 11,268,010 claim 5.
Regarding claims 2, 3, and 5-15, these correspond to 11,268,010 claims 2, 3, and 9-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Bannister (4,646,834) provides further evidence that spacers between non-aqueous fluid and cement slurries are known in the art, stating “various techniques have been devised for the removal of drilling muds from a borehole, particularly in the context of injecting a fluid into the borehole which is incompatible with the mud, more specifically in the context of cementing. A common technique is to employ a "spacer" or a "chemical wash". Although it is not always clear in the literature whether a fluid is a spacer or a chemical wash, a spacer is generally characterized as a thickened composition which functions primarily as a fluid piston in displacing the mud” (1:51-61) and also describing one such spacer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674